Citation Nr: 1820549	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-199 01A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for varicose veins in the left lower extremity for the period from May 23, 2006.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to March 2005.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified during a Board hearing in Chicago, Illinois, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The Veteran's appeal for an increased rating for varicose veins was originally before the Board in March 2012, when it was remanded with instruction to provide him with a VA examination.  He underwent an examination in May 2012.  The Board again remanded the issue in July 2014 with instruction to provide the Veteran with a hearing, which as discussed above occurred in September 2014.  In February 2015, the Board denied an increased rating for varicose veins and remanded the TDIU issue with instruction to provide appropriate notice and request information via a VA Form 21-8940.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in a December 2015 order granting a joint motion for partial remand (JMPR).  In compliance with this order, in May 2016 the Board again denied the varicose veins claim and remanded the TDIU claim with instructions to continue the development ordered in the February 2015 remand.  The TDIU development was completed to the extent possible via an unanswered June 2016 letter.  The Board is therefore satisfied that the instructions in its remands of March 2012, July 2014, February 2015, and May 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran again appealed the denial of the varicose veins claim to the Court, which again vacated the denial in a May 2017 order granting another JMPR.  The issue is therefore again before the Board.


FINDINGS OF FACT

1.  From May 23, 2006, the Veteran's varicose veins of the left lower extremity were not productive of persistent edema incompletely relieved by elevation of extremity, stasis pigmentation, eczema, ulceration, or massive board-like edema.

2.  The Veteran's service-connected disabilities have not rendered him unemployable or unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for varicose veins of the left lower extremity, for the period from May 23, 2006, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The May 2017 JMPR instructed the Board to take additional steps to comply with the duty to assist; these steps are discussed below when the Board addresses the merits.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Varicose Veins

The Veteran seeks a rating in excess of 10 percent for varicose veins of the left lower extremity, from May 23, 2006.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent rating is warranted for intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.

The May 2017 JMPR instructs that the claims file at the time of the Board's May 2016 denial did not include VA treatment records from 2005 to 2016.  The JMPR further noted that the Board had notice that these records existed via the Veteran's November 2007 statement.  As noted in the JMPR, these records have since been associated with the claims file.  In a March 2018 statement, the Veteran's representative waived the right to review of this new evidence by the agency of original jurisdiction.  The Board will therefore address the VA treatment records below.  With the exception of these records and a December 2017 appellate brief, no other new evidence has been submitted since the Board's vacated May 2016 decision.  The December 2017 brief merely directs the Board to the VA treatment records referred to in the JMPR.  The Board therefore incorporates herein by reference the summation of the relevant facts as articulated in the vacated May 2016 decision.

VA treatment records reflect that in July 2006 the Veteran reported worsening varicose veins.  His physician noted that his varicosities were becoming more distended.  While being treated for pain in his back and left lower extremity in October 2006, his physician noted the varicose veins present around his scar.  In July 2007 his varicosities were noted as stable.  They were likewise noted as stable in July 2008 when he was being treated for neurological symptoms.  In December 2009 he reported that his varicosities had become more prominent despite his use of support hose.  He was noted to have prominent superficial varicosities. 

At a January 2010 VA examination for his lumbar spine disability, he was noted to have a mild increase in the size and mild swelling of the left leg secondary to his venous varicosities.

VA treatment records reflect that at a January 2010 vascular surgery consultation the Veteran reported varicose veins despite use of compression stockings.  On examination he was found to have small non-tender varicose veins medial and inferior to the knee.  In February 2010 he reported that he was told that his varicosities were too superficial for surgical treatment and needed a referral to dermatology.  At a March 2010 dermatology consultation, he reported dilated veins that did not improve with compression therapy.  He reported that they were painful 50 percent of the time.  In May 2010 he requested laser ablation of his saphenous vein.  His next treatment directly addressing his varicosities was in May 2011, when he was noted to have prominent superficial varicosities on the lower left leg near the lateral aspect of the ankle.  He next sought specific varicose vein treatment in October 2015.  His physician found no leg edema.  His left leg had prominent varicose veins compared to the right.  He was prescribed medication due to itching over the varicosities.

The Board finds that the analysis in its vacated May 2016 decision is unaffected and in no way contradicted by the VA treatment records reviewed herein.  Higher ratings are available for findings of persistent edema incompletely relieved by elevation of extremity, stasis pigmentation, eczema, ulceration, or massive board-like edema.  The VA treatment records that have been added to the claims file do not provide evidence of any such symptoms, with the exception of a single finding of mild swelling.  The Board does not find that this notation rises to persistent edema incompletely relieved by elevation of the extremity.  Indeed, the treatment records reflect that the Veteran reports pain and itching as his primary symptoms.  As to reports of pain, the Board again notes that the Veteran is compensated for three separate disabilities of his left lower extremity, all of which contemplate pain as part of compensable ratings.  For these reasons, and for those stated in the vacated May 2016 Board decision, the Board finds that an evaluation in excess of 10 percent is not warranted for the period from May 23, 2006. 

TDIU

The Veteran seeks TDIU.  He contends that his service-connected disabilities, when considered in combination, render him unemployable.

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A veteran is totally disabled if his service-connected disability or combination of service-connected disabilities is rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).  Even if a veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation: (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the veteran does not meet the percentage evaluation requirements under 4.16(a), he still may be deemed totally disabled on an extraschedular basis under  38 C.F.R. § 4.16(b) when the evidence nonetheless indicates that the veteran is unemployable by reason of his service-connected disabilities.  Under such circumstance the matter is referred to the Director of the Compensation and Pension Service ("Director") for consideration.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Extraschedular TDIU consideration requires contemplation of the following factors:  severity of the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  Although the Board does not have the authority to award an extraschedular TDIU prior to referral to the Director, the Board has jurisdiction to review and award extraschedular ratings in claims that have been denied by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In determining whether TDIU is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has now twice remanded the Veteran's claim with instruction that he be provided with notice on the information necessary for a TDIU claim along with a VA Form 21-8940 to be completed.  He has been provided with the relevant information and forms on at least two separate occasions, specifically in letters dated March 2015 and June 2016.  Neither of these letters elicited a response.  The December 2017 appellate brief indicates that the reasons why he failed to reply were unknown to his representative.

The Board finds that the Veteran failed to submit sufficient evidence to grant his claim for TDIU.  Unlike percentage ratings based on the average impairment in earning capacity caused by service-connected disabilities, entitlement to TDIU is based on an individual veteran's specific circumstances.  Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014) (quoting Rice v. Shinseki, 22 Vet. App. 447, 452 (2009)).  VA cannot make a determination of what substantially gainful occupation is available to the Veteran if he will not supply complete information on his employment history and education, particularly when an incomplete record on these subjects tends to enhance the perception of his unemployability.  See 38 C.F.R. § 4.16.  VA has supplied the Veteran with the necessary form to provide vital evidence to the his claim, and notified him of the need to fill out this form on multiple occasions.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA has made an adequate effort to obtain this information, but the Veteran has not complied.  Therefore, the Board finds that the record lacks evidence to show that the Veteran's service-connected disabilities have rendered him unemployable/unable to secure and follow a substantially gainful occupation, and entitlement to TDIU must thus be denied.


ORDER

An evaluation in excess of 10 percent for varicose veins of the left lower extremity, from May 23, 2006, is denied.

A TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


